Case 19-25757-JNP          Doc 378     Filed 02/24/20 Entered 02/24/20 12:00:52             Desc Main
                                      Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
                                                                   Order Filed on February 24, 2020
                                                                   by Clerk
FOX ROTHSCHILD LLP                                                 U.S. Bankruptcy Court
(Formed in the Commonwealth of Pennsylvania)                       District of New Jersey
Michael J. Viscount, Jr., Esq.
Martha B. Chovanes, Esq.
1301 Atlantic Avenue, Suite 400
Atlantic City, NJ 08401
(609) 348-4515/fax (609) 348-6834
mviscount@foxrothschild.com
mchovanes@foxrothschild.com
Counsel to the Debtor and Debtor in
Possession

                                                     Case No.:           19-25757
In Re:
Kline Construction Co., Inc.,                        Chapter:     Jerold N. Poslusny, Jr.
                                Debtor.
                                                     Judge:                  7




                            ORDER GRANTING FINAL ALLOWANCES




         The relief set forth on the following page is ORDERED.




  DATED: February 24, 2020
Case 19-25757-JNP       Doc 378     Filed 02/24/20 Entered 02/24/20 12:00:52             Desc Main
                                   Document      Page 2 of 2
Page 2 of 2

In re:         Kline Construction Co., Inc.
Case No:       19-25757 (JNP)
TITLE:         Order Granting Allowances




       The Court having found the person(s) named below filed a final application for allowances

[D.I. 297]; and notice and opportunity for hearing were given to creditors and other parties in interest

as required; and for good cause shown; it is

ORDERED, that compensation and expenses are allowed and approved on a final basis



        APPLICANT                                      FEES                         EXPENSES

       Gavin/Solmonese, LLC                            $69,225.00                  $445.05
       Financial Advisor to Chapter 11 Debtor
